DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants amended and argued around the obviousness rejection of record thereby rendering it moot.
The Examiner responded by extending the search to the full scope of base claims 1 and 14 using Registry, HCaplus, and Casreact databases of STN.  See “SEARCH 6” in enclosed search notes.  No prior art or double patent art was retrieved.
Furthermore, a review of the instant application’s inventor/assignee/owner names in the “SEARCH 6” STN search results did not retrieve any double patent references.
Moreover, a review of the instant application’s inventor/assignee/owner names in the PALM and PE2E SEARCH Databases did not retrieve double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The full scope of base claims 1 and 14 yielded no prior art and no double patent art.
Therefore, the Election of Species Requirement of 07/13/2021 is withdrawn, since base claims 1 and 14 are free of the prior art.
All claims have been examined on the merits.
Current Status of 16/719,644
This Office Action is responsive to the amended claims of February 16, 2022.
Claims 1-3 and 5-24 have been examined on the merits.  Claims 1 and 22 are currently amended.  Claims 2-3 and 5-21 are original.  Claims 23-24 are new.
Priority
Applicants identify the instant application, Serial #:  16/719,644, filed 12/18/2019, as a U.S. Non-Provisional patent application, which claims priority from U.S. Provisional Application 62/781,983, filed 12/19/2018.
The effective filing date is December 19, 2018, as the instant claims find support in the U.S. Provisional ‘983.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022 was filed after the mailing date of the Non-Final Office Action on 11/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of February 16, 2022.
The Examiner has reviewed the claim amendments and Reply of 02/16/2022.
The obviousness rejection (see paragraphs 16-19 of previous Office Action) is withdrawn in light of Applicants’ claim amendments and persuasive Remarks of 02/16/2022.
Applicants narrowed the scope of base claim 1 and claim 14 to:  about 20% relacorilant; about 60% lauroyl poloxyl-32 glycerides; and about 20% propylene glycol monocaprylate (and about 0.02% butylated hydroxytoluene (BHT)), which matches the weight percentages and constituents of Clinical Formulation G (Tables I and III in Applicants’ Specification (see pages 31-33)).  
Moreover, Applicants’ persuasive Remarks indicate that said narrowed formulation of base claim 1 has surprisingly provided improved stability and suitability for use in relacorilant formulations (para [0108 of Specification).  Furthermore, these concentrations (of base claim 1) do not result in a decrease in shelf-life (this did not result in any reduced amount of relacorilant after two weeks of storage at 50*C per para [0110] and Remarks).  Moreover, in comparison to Test Formulations A to F, claimed Clinical Formulation G was found to have the highest percentage of relacorilant, the least amount of impurities, and the smallest increase in impurities after 2 weeks at 50*C (see Remarks).
Furthermore, para [0108] of Specification establishes a surprising advantage for using lauroyl poloxyl-32 glycerides compared to stearoyl poloxyl-32 glycerides.  As per Remarks, the lauroyl poloxyl-32 glycerides has a C12 chain (lauryl) while the stearoyl poloxyl-32 glycerides has a C18 (stearoyl).  The stearoyl poloxyl-32 glycerides failed to provide desirable dissolution properties while the lauroyl poloxyl-32 glycerides provided improved stability and suitable for use in relacorilant formulations.  Accordingly, using the lauroyl poloxyl-32 glycerides surprisingly provides the desirable dissolution properties that the stearoyl poloxyl-32 glycerides does not provide (see para [0108] of Specification and Remarks of 02/16/2022).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 1-3 and 5-24 are allowable as written.
The references HUNT in view of JANNIN, CAPRYOL, and BHT are no longer considered to render the instant claims prima facie obvious in light of Applicants’ claim amendments and persuasive Remarks of 02/16/2022, as explained in paragraph 17, above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625